In the first and second above-entitled proceedings: Order reversed, without costs. The designation of Marano is valid since section 137 of the Election Law by its terms does not apply to the Conservative party which in 1964 is designating candidates for the first time within the meaning of subdivision 5 of that section.
In the third above-entitled proceeding: Order reversed, without costs. The designation of Smith is valid since section 137 *771of the Election Law by its terms does not apply to the Conservative party which in 1964 is designating candidates for the first time within the meaning of subdivision 5 of that section.
Concur: Chief Judge Desmond and Judges Dye, Fuld, Van Voorhis, Burke, Scileppi and Hamm*.

 Designated pursuant to section 2 of article VI of the State Constitution in the temporary absence of Judge Bergan.